Exhibit 10.2

 

I a SA PETRO HYPERDYNAMICS OTCQX:HOYH TROISIEME AVENANT AU CONTRAT DE PARTAGE DE
PRODUCTION D'HYDROCARBURES Entre la Republique de Guinee, representee par M.
Diakaria Koulibaly, Directeur General de !'Office National des Petroles (« ONAP
»), sis a Commandayah-Miniere, commune de Dixinn, Conakry, Republique de Guinee,
ci-apres designee le « Gouvemement » (etant precise que, dans la mesure oil le
droit applicable accorde a l 'Office National des Petroles l'autorite
necessaire, le terme Gouvemement utilise dans le present Contrat signifie et
inclut l'Office National des Petroles), d'une part, et SCS Corporation Ltd., («
SCS »),societe constituee et immatriculee aux iles CaYmans, filiale a cent pour
cent d'Hyperdynamics Corporation, societe constituee au Delaware, Etats-Unis
d'Amerique, dont le siege social est sis a 12012 Wickchester Lane, Suite 475,
Houston, Texas 77079, Etats-Unis d'Amerique, representee par Monsieur Ray
Leonard, President et Directeur General; et South Atlantic Petroleum Limited],
(« SAPETRO »), societe constituee et immatriculee dans la Republique federale du
Nigeria, dont le siege social est sis a 11th and 12th Floors, South Atlantic
Petroleum Towers, 1 Adeola Odeku Street, Victoria Island, Lagos, Republique
federale du Nigeria, et representee par Dale Rollins, Directeur General ; (SCS
et SAPETRO etant designees ci-apres les «Entrepreneurs _»), d 'autre part. (Le
Gouvemement et les Entrepreneurs etant designes ci-apres les «Parties»). Les
termes commenyant par une majuscule utilises dans le present Troisierne Avenant
ont le sens qui leur est donne dans le present Troisieme Avenant et les termes
commenyant par une majuscule utilises dans le present Troisieme Avenant qui ne
sont pas definis dans le present Troisieme Avenant ont le sens qui leur est
donne dans le CPP Initial et ses avenants. PREAMBULE Attendu que, le 22
septembre 2006, un contrat de partage de production d'hydrocarbures (le « CPP
Initial») a ete signe entre le Gouvemement et SCS ; Attendu que, conformement a
l'arrete no 0925 du 21 avril 2010, le Gouvemement a approuve la cession par SCS
a _ D etroleum (E&P) Limited(« Dana») d'une participation de 23 % dans le CPP
Initial ; \ '--"" -

GRAPHIC [g118463kii001.gif]

 


Attendu que, conformement au decret n° 71 du 10 mai 2010, le Gouvernement a
approuve le CPP Initial, le 1er Avenant au CPP Initial en date du 25 mars 2010
(1'« Avenant n° 1 au CPP Initial ») et la cession par SCS a Dana d 'une
participation de 23 % dans 1e Contrat ; Attendu que, conformement a !'arrete no
10629 du 27 decembre 2012, le Gouvernement a approuve la cession par SCS a
Tullow Guinea Ltd.(« Tullow ») d'une participation de 40% dans le Contrat;
Attendu que le 16 juillet 2016, SCS a soumis au Gouvernement une demande
officielle extension de la Seconde Periode d'Exploration pour une duree d'un
anjusqu'au 21 septembre 2017; Attendu que, conformement a un Accord de
Transaction et de Renonciation conclu 1e 15 aout 2016, SCS assume tous les
droits et obligations en vertu du Contrat, et Tullow et Dana se sont
officiellement retirees du Contrat ; Attendu que 1e Gouvernement et SCS ont
conclu, le 19 aout 2016, un Protocole d'Entente non contraignant dessinant les
conditions essentielles de la Periode d'Extension d'un an jusqu'au 21 septernbre
2017 ; Attendu que 1e 14 septembre 2016, 1e Gouvernernent et SCS ont signe 1e
Second Avenant au Contrat de Partage de Production d'Hydrocarbures (le «Second
Avenant »); Attendu que, conformernent au decret n° 275 du 21 septernbre 2016,
le Second Avenant a ete approuve; Attendu que SCS n'a pas fait emettre de
Garantie d'un montant de 5 millions USD au 21 janvier 2017 tel qu'exige a
!'article 4.7(c) du Contrat; Attendu que, par lettre du 23 janvier 2017, SCS a
sollicite une extension du delai pour faire emettre une Garantie d'un montant de
5 millions USD conformement a !'article 4.7(c) du Contrat; Attendu que, par
lettre du 24 janvier 2017 du Directeur General de 1'ONAP, le Gouvernement a
accorde ladite extensionjusqu'au 20 fevrier 2017; Attendu que par lettre du 1 er
mars 2017 du Directeur General de l'ONAP adressee a SCS, le Gouvernement a mis
en demeure SCS de rernectier au non-respect de son obligation de faire emettre
une Garantie d'un montant de 5 millions USD conformement a !'article 4.7(c) du
Contrat, eta reserve ses droits au titre du Contrat; Attendu que, le 10 ars
2017, le Gouvernement, represente par l'ONAP, SCS et SAPETRO ont signe un
Protocole Tripartite enon9ant un certain nornbre d'objectifs relatifs a la
signature d'accords entre SCS et SAPETRO pour !'acquisition par SAPETRO d'une
partie de la participation de SCS dans 1e Contrat (les «Accords de Transaction
SAPETRO »), le forage du Puits d'Extension avec un demarrage effectif au plus
tard le 30 mai 2017, la fourniture d'une Garantie par SAPETRO et 1'amendement du
Contrat pour fournir certaines garanties a SCS et SAPETRO ; Attendu que le 30
mars 2017, SCS et SAPETRO ont signe les Accords de Transaction SAPETRO listes en
Annexe A du present Troisierne Avenant, qui prevoient !'acquisition par SAPETRO
d'une participation de 50% de la participation de !'Entrepreneur dans le
Contrat; Attendu que les Parties conviennent par les presentes de nouveaux
arnendernents au Contrat afin de : SCS a SAPETRO de 50 % de la participation de
SCS dans le Contrat ; l 7-Prendre acte officiellement et confirmer !'approbation
du Gouvemement de la cession par 1. 0U: 2

GRAPHIC [g118463kii002.gif]

 


2. Confirmer la validite des droits et la participation des Entrepreneurs au
Contrat et en vertu de celui-ci ; 3. Confirmer que les operations de forage du
Puits d'Extension debutera au plus tard le 30 mai 2017 ; 4. Preciser les
dispositions relatives a la fourniture de la Garantie par SCS et SAPETRO ;
Attendu que, sous reserve des stipulations enoncees ci-apn s, toutes les
conditions et stipulations du Contrat (telles que modifiees, remplacees par
novation ou completees ulterieurement) demeurent inchangees et restent en
vigueur ; Les Parties out negocie et conclu le present Troisieme Avenant au
Contrat (le « Troisieme Avenant »). II est convenu de ce qui suit : 1. · Le
Gouvemement approuve et confirme par le present Troisieme Avenant que les
Entrepreneurs sont les titulaires manifestes et sans equivoque du Contrat. Le
Gouvemement s'engage a ne pas resilier, n!voquer, restreindre, annuler ou
limiter le Contrat, ou les droits des Entrepreneurs de mener les Operations
Petrolieres conformement au Contrat, sur le fondement du defaut d'ernission par
SCS des Garanties requises aux articles 4.7(b) et (c) du Contrat, tels
qu'ajoutes par le Second Avenant, et tel que modifie par la lettre du 24 janvier
2017, sous reserve de !'execution par SCS et SAPETRO de leurs obligations en
vertu du present Troisieme Avenant. Le Gouvernement s'engage egalement a ne pas
resilier, revoquer, restreindre, annuler ou limiter le Contrat, ou les droits
des Entrepreneurs de mener les Operations Petrolieres conformement au Contrat,
sur le fondement du manquement de SCS aux stipulations de !'article 4.7(a) du
Contrat, tel qu'ajoute par le Second Avenant. 2. A la date des presentes, les
Entrepreneurs confrrment (i) !'exactitude des declarations, et (ii) le respect
des engagements enonces a !'article 3 du Second Avenant. Les Parties confrrment
et consentent par le present Troisieme Avenant ala cession par SCS a SAPETRO de
50 % indivisible de la participation de SCS dans le Contrat. En consequence d
'une telle cession, les droits et obligations des Entrepreneurs au Contrat et la
participation des Entrepreneurs ala date du present Troisieme Avenant soot, sous
reserve des dispositions de !'article 23.3 du Contrat, repartis comme suit: 3.
50% 50% SCS Corporation Ltd. : SAPETRO Les Parties confirment que SCS est
designe comme l'Operateur. 4. L'« Article 1 : Definitions» est modifie comme
suit: L'Article 1.6-Contrat est supprime dans son integralite et remplace par ce
qui suit: « 1.6 « Contrat )) signifie le CPP Initial et ses annexes, tels que
modifies par 1'Avenant no 1 au CPP initial, par le Second Avenant au CPP initial
et le Troisierne Avenant, ainsi que tout ajout, modification ou modifications
ulterieures convenues d'un commun accord entre les Parties conformement a
l'article 29.3 du Contrat )). obligations concernant .les depenses » est L' «
Article 4 : Travaux d'exploration et 5. modifie comme suit : -8

GRAPHIC [g118463kii003.gif]

 


L'Article 4.l(c) est supprime dans son integralite et remplace par ce qui suit:
«(c) Pendant la Periode d'Extension, les Entrepreneurs devront forer au minimum,
dans la Zone Contractuelle, un (1) puits d'exploration d'une profondeur minimum
(sous reserve de !'article 4.3 du Contrat) de deux mille cinq cents (2.500)
metres en dessous du fond de lamer, pour un montant estime a quarante-six
millions de dollars americains (46.000.000 USD) (le « Puits d'Extension »). 11
est prevu que les operations de forage dudit Puis d'Extension debute au plus
tard Ie 30 mai 2017, pour une duree d'execution estimee actuellement a 42 jours.
Pendant la Periode d'Extension, !'Entrepreneur pourra, a sa discretion, forer
des puits d'exploration supplementaires dans la Zone Contractuelle. » L 'Article
4.2 est complete cornrne suit : « SCS et SAPETRO reconnaissent qu'elles sont
solidairement responsables vis-a-vis du Gouvemement en vertu du Contrat, y
compris au titre des stipulations du present Article 4.2. Le Gouvemement aura le
droit de demander le paiement de l'integralite de la sornrne due a SCS et/ou
SAPETRO. » L'Article 4.6(e) est supprime dans son integralite et remplace par ce
qui suit: « (e) Les Entrepreneurs conviennent que le Gouvemement peut resilier
le Contrat irnrnediatement et sans mise en demeure prealable en cas de
manquement a !'article 4.7(c) ». L 'Article 4.7(b) est supprime dans son
integralite. L'Article 4.7(c) est supprime dans son integralite et remplace par
ce qui suit: « (c) Dans un delai de trente (30) jours suivant la date de
signature du decret presidentiel d'approbation du Troisieme Avenant, les
Entrepreneurs feront emettre une garantie securitaire d'un montant de 5 millions
USD, par une banque acceptable pour le Gouvemement, dont !'accord ne saura etre
refuse sans motif raisonnable, etant precise qu'il sera ordonne mainlevee de
cette caution de bonne execution une fois que la plate-forme de forage servant
au forage du Puits d'Extension sera localisee dans le plateau continental de la
Republique de Guinee, y compris ces eaux territoriales. » L' « Article 28.1 :
notifications » est modifie comme suit : 6. Ajouter ala fm de !'article 28.1 : «
A SAPETRO : South Atlantic Petroleum Limited 11th and 12th Floors South Atlantic
Petroleum Towers 1 Adeola Odeku Street Victoria Island Lagos Nigeria Attention:
Mr. Dale Rollins Telephone:+ 234 810 483 4380 » 7. Dispositions diverses Le
present Troisieme Avenant entrera en vigueur a compter de la date a laquelle il
sera

GRAPHIC [g118463kii004.gif]

 


approuve par decret du President de la Republique, sous reserve du Closing de la
transaction entre SCS et SAPETRO, tel que detini dans les Accords de Transaction
SAPETRO. Le present Troisierne Avenant peut etre signe en trois exemplaires
identiques ou plus, consideres ensemble comme un seul Avenant, et la signature
sera reputee effective quand lesdites copies seront signOes et adressOes aux
autres parties. _.{ £2: 5

GRAPHIC [g118463kii005.gif]

 


EN FOI DE QUOI, les Parties ont signe le present Troisierne Avenant a la date
indiquee ci-dessous Pour la Republique de Guinee : Pour les Entrepreneurs :
.,.......,ard, 1 cteur, SCS Corporation Ltd. Diakara Koulibaly Directeur
General, Office National des Petroles ... Date :-" "-+--\ _ l '"2-l-.,._2_-ID J
-=f-l1-[ l_ -= 0 '<-:{ _ 7.JJ Date: Nom Titre : Directeur General, SAPETRO
Af:?e/1-12 , 2...t:> 17 Date : I Madame Malado Kaba Ministre de l'Economie et
des Finances Date :21 . J... , 2.0 J 7 · 6

GRAPHIC [g118463kii006.gif]

 